Citation Nr: 0210444	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

[The issue of entitlement to a rating in excess of 10 percent 
for chronic sinusitis with allergic rhinitis will be the 
subject of a later Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
September 1987 to January 1998.  This matter comes before the 
Board on appeal from a February 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.

The veteran requested a personal hearing in September 1998, 
but withdrew that hearing request following telephone contact 
with the RO in November 1999.  He elected instead to 
participate in the decision review process.

The Board is undertaking additional development on the issue 
of an increased rating for sinusitis with allergic rhinitis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDING OF FACT

The measured auditory threshold in at 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is not 40 decibels or greater, nor are the 
auditory thresholds for at least of the frequencies 26 
decibels or greater.  Speech recognition scores are not less 
than 94 percent.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA, as evidenced by the discussion of the 
enhanced duties of assistance and notification in the April 
2002 supplemental statement of the case.

The Board finds that with respect to the issue addressed 
below, there has been substantial compliance with the 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  The record includes VA 
examination reports and treatment records.  The veteran has 
been notified of the applicable laws and regulations; 
discussions in the in the rating decisions, in the statement 
of the case, and in the supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefit sought and what the evidence of record shows.  
While the veteran was not specifically informed of what 
evidence VA would obtain, and which the veteran should 
provide, the Board notes that it was the veteran who supplied 
copies of his complete service medical records, and requested 
that the RO obtain VA treatment records not previously 
considered.  Moreover, the veteran, after being informed of 
the VCAA provisions, was asked if he had further evidence or 
if he wished to submit his claim to the Board immediately.  
He requested expedited submission of his claim.  Importantly, 
he has not contended that his bilateral hearing loss has 
grown worse, nor is there any indication that any additional 
evidence related to his claim of service connection for 
hearing loss exists.

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records clearly show a decrease 
in his hearing acuity while in service.  He was notified of 
significant threshold increases twice.  The record reflects 
15 audiograms were administered in service, and they reflect 
a general trend of increasing thresholds.  However, at no 
time did the auditory threshold exceed 40 decibels for 500, 
1000, 2000, 3000, or 4000 Hertz.  The auditory threshold 
exceeded 26 decibels only at 4000 Hertz, on two occasions.  
Finally, a speech discrimination score was reported on only 
one occasion, in March 1994, and at that time is was 100 
percent for the right ear; no score was given for the left 
ear. 

The veteran's hearing improved somewhat when he left the 
service and was no longer exposed to the noise involved with 
performing his duties on the flight line.   On an authorized 
audiological evaluation in November 1998, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
15
10
15
15
Left
5
10
10
10
20

Speech audiometry revealed speech discrimination ability of 
100 percent bilaterally.

Because the veteran has not at any time shown an auditory 
threshold of 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 Hertz, or thresholds of 26 or above for three of 
those frequencies, or speech recognition scores of 94 percent 
or less, he has not shown that he has a hearing loss 
disability as defined by the applicable regulation, 38 C.F.R. 
§ 3.385.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a 
diagnosis of hearing loss within the meaning of the cited 
legal authority, service connection cannot be granted.  This 
does not prohibit the veteran from establishing service 
connection for hearing loss at some future date, should his 
hearing continue to deteriorate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Accordingly, the veteran's appeal for service connection for 
hearing loss must be denied.










ORDER

Service connection for bilateral hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

